Exhibit 10.1

CIDARA THERAPEUTICS, INC.

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of October
3, 2016, by and between PACIFIC WESTERN BANK, a California state chartered bank
(“Bank”) and CIDARA THERAPEUTICS, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.

1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP (except for non-compliance with FAS 123R in monthly
reporting). The term “financial statements” shall include the accompanying notes
and schedules.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Credit Extensions.

(a) Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

(b) Term Loans. Subject to and upon the terms and conditions of this Agreement,
Bank agrees to make one or more term loans to Borrower in an aggregate principal
amount not to exceed $20,000,000 in two tranches, “Tranche A” and “Tranche B,”
as follows:

(i) Tranche A. On the Closing Date, or as soon thereafter as all conditions
precedent to the making thereof have been met, Bank shall make one term loan to
Borrower in an aggregate principal amount equal to $5,000,000 (the “Initial
Tranche A Term Loan”). Thereafter, during the Tranche A Draw Period, Borrower
may request and Bank agrees to make one or more additional term loans in an
aggregate principal amount not to exceed $5,000,000 (each a “Tranche A Term
Loan” and together with the “Initial Tranche A Term Loan,” the “Tranche A Term
Loans”).

(ii) Tranche B. During the Tranche B Draw Period, Borrower may request and Bank
agrees to make one or more term loans to Borrower in an aggregate principal
amount not to exceed $10,000,000 (each a “Tranche B Term Loan” and collectively,
the “Tranche B Term Loans” and together with the “Tranche A Term Loans,” each a
“Term Loan” and collectively, the “Term Loans”). The proceeds of the Term Loans
shall be used for general working capital purposes and for capital expenditures.

(iii) Repayment. Interest shall accrue from the date of each Term Loan at the
rate specified in Section 2.3(a), and prior to the Availability End Date shall
be payable monthly beginning on the 3rd day of the month next following the date
such Term Loan is funded, and continuing on the same day of each month
thereafter. Any Term Loans that are outstanding on the Availability End Date
shall be payable in equal monthly

 

1



--------------------------------------------------------------------------------

installments of principal, plus all accrued interest, beginning on the
Amortization Start Date and continuing on the same day of each month thereafter
through the Term Loan Maturity Date, at which time all amounts due in connection
with the Term Loans and any other amounts due under this Agreement shall be
immediately due and payable. Term Loans, once repaid, may not be reborrowed.

(iv) Prepayment. Borrower may prepay all or any portion of the Term Loans at any
time, provided that Borrower may not reborrow any amount so prepaid, and
provided further that upon any prepayment, including any prepayment required
because of the occurrence of an Event of Default, Borrower shall pay, in
addition to all outstanding principal and accrued interest on the Term Loans,
the Prepayment Fee (if applicable).

(v) Borrowing Notice. When Borrower desires to obtain a Term Loan, Borrower
shall notify Bank (which notice shall be irrevocable) by facsimile transmission
to be received no later than 3:30 p.m. Eastern time on the Business Day prior to
the date on which the Term Loan is to be made. Such notice shall be
substantially in the form of Exhibit C. The notice shall be signed by an
Authorized Officer.

2.2 Intentionally Omitted.

2.3 Interest Rates, Payments, and Calculations.

(a) Interest Rate for Term Loans. Except as set forth in Section 2.3(b), the
Term Loans shall bear interest, on the outstanding daily balance thereof, at a
variable annual rate equal to the greater of (A) 1.00% above the Prime Rate then
in effect or (B) 4.50%.

(b) Late Fee; Default Rate. If any payment is not made within 15 days after the
date such payment is due, Borrower shall pay Bank a late fee equal to the lesser
of (i) 5% of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

(c) Payments. Interest on the Term Loans shall be due and payable on the 3rd
calendar day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrower’s deposit accounts. Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.

(d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

2.4 Crediting Payments. Unless an Event of Default has occurred and is
continuing, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies. After the
occurrence and during the continuance of an Event of Default, Bank shall have
the right, in its sole discretion, to immediately apply any wire transfer of
funds, check, or other item of payment Bank may receive to conditionally reduce
Obligations, but such applications of funds shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment. Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 5:30 p.m. Eastern time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day. Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

2



--------------------------------------------------------------------------------

2.5 Fees. Borrower shall pay to Bank the following:

(a) Prepayment Fee. The Prepayment Fee with respect to each Term Loan, if and
when applicable.

(b) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due. Bank acknowledges receipt of a good faith deposit from Borrower in
the amount of $25,000, which good faith deposit shall be applied to Bank
Expenses accrued through the Closing Date on the Closing Date, with any
remainder to be credited to Borrower’s deposit account at Bank.

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.7, shall continue in full force and effect for so long as any
Obligations (other than inchoate indemnity obligations) remain outstanding or
Bank has any obligation to make Credit Extensions under this
Agreement. Notwithstanding the foregoing, Bank shall have the right to terminate
its obligation to make Credit Extensions under this Agreement immediately and
without notice upon the occurrence and during the continuance of an Event of
Default.

 

3. CONDITIONS OF LOANS.

3.1 Conditions Precedent to Closing. The agreement of Bank to enter into this
Agreement on the Closing Date is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, each the
following items and completed each of the following requirements:

(a) this Agreement;

(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c) a financing statement (Form UCC-1);

(d) payment of the fees and Bank Expenses then due specified in Section 2.5,
which may be debited from any of Borrower’s accounts with Bank;

(e) current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;

(f) current financial statements, including audited statements for Borrower’s
most recently ended fiscal year, together with an unqualified opinion (or an
opinion qualified only for going concern so long as Borrower’s investors provide
additional equity as needed), company prepared consolidated and consolidating
balance sheets, income statements for the most recently ended month in
accordance with Section 6.2, and such other updated financial information as
Bank may reasonably request;

(g) current Compliance Certificate in accordance with Section 6.2;

(h) evidence satisfactory to Bank that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing loss payable and additional insured clauses or endorsements in
favor of Bank,

(i) a Warrant to Purchase Common Stock;

(j) a Borrower Information Certificate;

(k) such other documents or certificates, and completion of such other matters,
as Bank may reasonably request; and

(l) evidence that Borrower has opened and deposited at least $100,000 in
accounts at Bank.

 

3



--------------------------------------------------------------------------------

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is
contingent upon the Borrower’s compliance with Section 3.1 above, and is further
subject to the following conditions:

(a) timely receipt by Bank of the Loan Advance/Paydown Request Form as provided
in Section 2.1;

(b) a Warrant to Purchase Common Stock in substantially the form of Exhibit E
attached hereto;

(c) Borrower shall be in compliance with Section 6.6 hereof;

(d) in Bank’s sole discretion, there has not been a Material Adverse Effect; and

(e) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Loan
Advance/Paydown Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2.

3.3 Post-Closing Condition. Borrower shall use its best efforts to deliver to
Bank a landlord’s waiver for Borrower’s leased location at 6310 Nancy Ridge
Drive, Suite 101, San Diego, CA 92121 duly executed by the landlord thereof in
favor of Bank as soon as possible, but in any event, not later than 60 days
after the Closing Date,

 

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations (other than inchoate indemnity obligations) and to secure prompt
performance by Borrower of each of its covenants and duties under the Loan
Documents. Except for Permitted Liens or as disclosed in the Schedule, such
security interest constitutes a valid, first priority security interest in the
presently existing Collateral, and will constitute a valid, first priority
security interest in later-acquired Collateral. Borrower also hereby agrees not
to sell, transfer, assign, mortgage, pledge, lease, grant a security interest
in, or encumber any of its Intellectual Property, other than Permitted Liens and
Permitted Transfers. Notwithstanding any termination of this Agreement or of any
filings undertaken related to Bank’s rights under the Code, Bank’s Lien on the
Collateral shall remain in effect for so long as any Obligations (other than
inchoate indemnity obligations) are outstanding. If this Agreement is
terminated, all Obligations are satisfied in full in cash and Bank has no
further obligations to make any Credit Extensions under this Agreement, Bank
shall terminate its Lien in the Collateral and all rights therein shall revert
to Borrower, and Bank shall, at Borrower’s sole cost and expense, deliver any
documents and agreements necessary to evidence the termination of its security
interests in the Collateral.

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, but excluding, for the
avoidance of doubt, Intellectual Property, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Borrower
shall have possession of the Collateral, except where expressly otherwise
provided in this Agreement or where Bank chooses to perfect its security
interest by possession in addition to the filing of a financing statement. Where
Collateral is in possession of a third party bailee, Borrower shall take such
steps as Bank reasonably requests for Bank to (i) subject to Section 7.11 below,
obtain an acknowledgment, in form and substance reasonably satisfactory to Bank,
of the bailee that the bailee holds such Collateral for the benefit of Bank, and
(ii) obtain “control” of any Collateral consisting of investment property,
deposit accounts, letter-of-credit rights

 

4



--------------------------------------------------------------------------------

or electronic chattel paper (as such items and the term “control” are defined in
Revised Article 9 of the Code) by causing the securities intermediary or
depositary institution or issuing bank to execute a control agreement in form
and substance reasonably satisfactory to Bank. Borrower will not create any
chattel paper without placing a legend on the chattel paper acceptable to Bank
indicating that Bank has a security interest in the chattel paper. Borrower from
time to time may deposit with Bank specific cash collateral to secure specific
Obligations; Borrower authorizes Bank to hold such specific balances in pledge
and to decline to honor any drafts thereon or any request by Borrower or any
other Person to pay or otherwise transfer any part of such balances for so long
as the specific Obligations are outstanding (other than inchoate indemnity
obligations). Borrower shall take such other actions as Bank requests to perfect
its security interests granted under this Agreement.

 

5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1 Due Organization and Qualification. Borrower and each Subsidiary is duly
existing under the laws of the state in which it is organized and qualified and
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified, except where the failure
to do so would not reasonably be expected to cause a Material Adverse Effect.

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s Certificate of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement by which it is bound,
except to the extent such default would not reasonably be expected to cause a
Material Adverse Effect.

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. Other than
movable items of personal property such as laptop computers and products and
supplies used in the clinical trials, work in process, manufacturing facilities,
or at vendor facilities in the ordinary course of Borrower’s business, all
Collateral having an aggregate book value in excess of $100,000 is located
solely in the Collateral States. All Inventory is in all material respects of
good and merchantable quality, free from all material defects, except for
Inventory for which adequate reserves have been made. Except as set forth in the
Schedule, and subject to the terms of Section 6.6, none of the Borrower’s Cash
is maintained or invested with a Person other than Bank or Bank’s affiliates.

5.4 Intellectual Property Collateral. Borrower is the sole owner of the
intellectual property created or purchased by Borrower, except for licenses
granted by Borrower to its customers in the ordinary course of business. To the
best of Borrower’s knowledge, each of the copyrights, trademarks and patents
created or purchased by Borrower is valid and enforceable, and no part of the
intellectual property created or purchased by Borrower has been judged invalid
or unenforceable, in whole or in part, and no claim has been made to Borrower
that any part of the intellectual property created or purchased by Borrower
violates the rights of any third party except to the extent such claim would not
reasonably be expected to cause a Material Adverse Effect.

5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof except for changes for
which notice has been given to Bank in compliance with Section 7.2.

5.6 Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which a likely adverse decision would reasonably be
expected to have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

5.7 No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended, except in the case of unaudited financial statements for
(a) the omission of footnotes, (b) accounting adjustments relating to stock
compensation, equity, partnership and collaboration agreements and (c) normal
year-end adjustments. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.

5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.

5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. No event has occurred resulting from Borrower’s failure
to comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that could reasonably be expected to have a Material Adverse
Effect. Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of
1940. Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower has not violated any
statutes, laws, ordinances or rules applicable to it, the violation of which
would reasonably be expected to have a Material Adverse Effect. Borrower and
each Subsidiary have filed or caused to be filed all tax returns required to be
filed (or filed extensions therefor), and have paid, or have made adequate
provision for the payment of, all taxes reflected therein except those being
contested in good faith with adequate reserves under GAAP or where the failure
to file such returns or pay such taxes would not reasonably be expected to have
a Material Adverse Effect.

5.10 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.

5.11 Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

5.12 Inbound Licenses. Except as disclosed on the Schedule, Borrower is not a
party to, nor is bound by, any material license or other agreement important for
the conduct of Borrower’s business that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property important for the conduct of
Borrower’s business, other than this Agreement or the other Loan Documents.

5.13 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made,
it being recognized by Bank that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.

 

6



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS.

Borrower covenants that, until payment in full of all outstanding Obligations
(other than inchoate indemnity obligations), and for so long as Bank may have
any commitment to make a Credit Extension hereunder, Borrower shall do all of
the following:

6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ corporate existence and good standing in their
respective states of formation, shall maintain qualification and good standing
in each other jurisdiction in which the failure to so qualify would reasonably
be expected to have a Material Adverse Effect, and shall furnish to Bank the
organizational identification number issued to Borrower by the authorities of
the state in which Borrower is organized, if applicable. Borrower shall meet,
and shall cause each Subsidiary to meet, the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA. Borrower
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which would reasonably be expected to have a Material Adverse
Effect.

6.2 Financial Statements, Reports, Certificates. Borrower shall deliver to
Bank: (i) as soon as available, but in any event within 30 days after the end of
each calendar month, a company prepared consolidated and consolidating balance
sheet, income statement, covering Borrower’s operations during such period, in a
form reasonably acceptable to Bank and certified by a Responsible Officer; (ii)
as soon as available, but in any event within 270 days after the end of
Borrower’s fiscal year, audited consolidated and consolidating financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an opinion which is either unqualified, qualified only for going
concern so long as Borrower’s investors provide additional equity as needed or
otherwise consented to in writing by Bank on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank;
(iii) annual budget approved by Borrower’s Board of Directors as soon as
available but not later than February 28th of each year during the term of this
Agreement; (iv) copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt and all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission; (v) promptly upon receipt of written notice
thereof, a report of any legal actions pending or threatened in writing against
Borrower or any Subsidiary that could reasonably be expected to result in
damages or costs to Borrower or any Subsidiary of $500,000 or more; (vi)
promptly upon receipt, each management letter prepared by Borrower’s independent
certified public accounting firm regarding Borrower’s management control
systems; (vii) clinical updates as soon as available or as frequently as
provided to Borrower’s Board of Directors but not later than 30 days after the
end of each quarter during the term of this Agreement, (viii) as soon as
available, but in any event not later than 30 days after the end of each
quarter, a statement of cash flows covering Borrower’s operations during such
period and (ix) such budgets, sales projections, operating plans or other
financial information generally prepared by Borrower in the ordinary course of
business as Bank may reasonably request from time to time.

(a) Within 30 days after the last day of each month, Borrower shall deliver to
Bank with the monthly financial statements a Compliance Certificate certified as
of the last day of the applicable month and signed by a Responsible Officer in
substantially the form of Exhibit D hereto.

(b) As soon as possible and in any event within 3 Business Days after becoming
aware of the occurrence or existence of an Event of Default hereunder, Borrower
shall deliver to Bank a written statement of a Responsible Officer setting forth
details of the Event of Default, and the action which Borrower has taken or
proposes to take with respect thereto.

(c) Bank (through any of its officers, employees, or agents) shall have the
right, upon reasonable prior notice, from time to time during Borrower’s usual
business hours but no more than once every twelve (12) months (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, inspect, audit and appraise the
Collateral at Borrower’s expense in order to verify Borrower’s financial
condition or the amount, condition of, or any other matter relating to, the
Collateral.

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible
Officer. Borrower shall include a submission date on any certificates and
reports to be delivered electronically.

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.

 

7



--------------------------------------------------------------------------------

6.3 Inventory and Equipment; Returns. Borrower shall keep all Inventory and
Equipment in good and merchantable condition, free from all material defects
except for Inventory and Equipment (i) sold in the ordinary course of business,
and (ii) for which adequate reserves have been made, in all cases in the United
States and such other locations as to which Borrower gives prior written
notice. Returns and allowances, if any, as between Borrower and its account
debtors shall be on the same basis and in accordance with the usual customary
practices of Borrower, as they exist on the Closing Date. Borrower shall
promptly notify Bank of all returns and recoveries and of all disputes and
claims involving inventory having a book value of more than $100,000.

6.4 Taxes. Borrower shall make, and cause each Subsidiary to make (or file
extensions for), due and timely payment or deposit of all material federal,
state, and local taxes, assessments, or contributions required of it by law,
including, but not limited to, those laws concerning income taxes, F.I.C.A.,
F.U.T.A. and state disability, and will execute and deliver to Bank, on demand,
proof satisfactory to Bank indicating that Borrower or a Subsidiary has made
such payments or deposits and any appropriate certificates attesting to the
payment or deposit thereof; provided that Borrower or a Subsidiary need not make
any payment if the amount or validity of such payment is contested in good faith
by appropriate proceedings and is reserved against (to the extent required by
GAAP) by Borrower or such Subsidiary.

6.5 Insurance. Borrower, at its expense, shall (i) keep the Collateral insured
against loss or damage, and (ii) maintain liability and other insurance, in each
case as reasonably determined by Borrower, in good faith, to be consistent with
the insurance maintained by other owners in businesses similar to
Borrower’s. All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Bank. All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form reasonably satisfactory to Bank, showing Bank as lender’s loss payee. All
liability insurance policies shall show, or have endorsements showing, Bank as
an additional insured. Any such insurance policies shall specify that the
insurer must give at least 20 days’ notice to Bank before canceling its policy
for any reason (provided that only ten days’ prior notice is required due to
cancellation for non-payment of premium). Within 30 days of the Closing Date,
Borrower shall cause to be furnished to Bank a copy of its policies including
any endorsements covering Bank or showing Bank as an additional insured. Upon
Bank’s request, Borrower shall deliver to Bank certified copies of the policies
of insurance and evidence of all premium payments. Proceeds payable under any
casualty policy will, at Borrower’s option, be payable to Borrower to replace
the property subject to the claim, provided that any such replacement property
shall be deemed Collateral in which Bank has been granted a first priority
security interest, provided that if an Event of Default has occurred and is
continuing, all proceeds payable under any such policy shall, at Bank’s option,
be payable to Bank to be applied on account of the Obligations.

6.6 Primary Depository. As soon as possible, but in any event no later than 30
days after the Closing Date, Borrower shall maintain its primary depository and
operating accounts with Bank and all of its investment accounts with Bank or
Bank’s affiliates; provided that prior to maintaining any investment accounts
with Bank’s affiliates, Borrower, Bank, and any such affiliate shall have
entered into a securities account control agreement with respect to any such
investment accounts, in form and substance satisfactory to Bank. Notwithstanding
the above, Borrower shall be permitted to maintain Cash in one or more accounts
outside of Bank, provided that the total aggregate amount of Cash maintained in
such accounts does not exceed $100,000 at any time and for the avoidance of
doubt, no control agreements shall be required for any such accounts.

6.7 Financial Covenants.

(a) Milestone Covenant. Borrower shall achieve the Milestone Covenant.

(b) Subsequent Covenant/Milestone. Borrower and Bank will mutually agree on a
financial covenant and/or milestone for fiscal year 2018, and all subsequent
fiscal years, to be included as an affirmative covenant herein, which shall be
based on the projections delivered by Borrower to Bank in accordance with
Section 6.2(iii) hereof and memorialized in an amendment to this Agreement that
Borrower hereby agrees to execute on or prior to the date that is 30 days after
Borrower’s delivery to Bank of the annual projections for the 2018 fiscal year.

6.8 Intentionally Omitted.

6.9 Consent of Inbound Licensors. After entering into or becoming bound by any
material inbound license or agreement, Borrower shall: (i) provide written
notice to Bank of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition;
and (ii) in good faith use commercially reasonable efforts to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for Borrower’s
interest in such licenses or contract rights to be deemed Collateral and for
Bank to have a

 

8



--------------------------------------------------------------------------------

security interest in it that might otherwise be restricted by the terms of the
applicable license or agreement, whether now existing or entered into in the
future, provided, however, that the failure to obtain any such consent or waiver
shall not constitute a default under this Agreement.

6.10 Creation/Acquisition of Subsidiaries. In the event any Borrower or any
Subsidiary of any Borrower creates or acquires any Subsidiary, Borrower or such
Subsidiary shall promptly notify Bank of such creation or acquisition, and
Borrower or such Subsidiary shall take all actions reasonably requested by Bank
to achieve any of the following with respect to such “New Subsidiary” (defined
as a Subsidiary formed after the date hereof during the term of this
Agreement): (i) to cause such New Subsidiary to become either a co-Borrower
hereunder or a secured guarantor with respect to the Obligations, if such New
Subsidiary is organized under the laws of the United States; and (ii) to grant
and pledge to Bank a perfected security interest in 100% of the stock, units or
other evidence of ownership held by Borrower or its Subsidiaries of any such New
Subsidiary which is organized under the laws of the United States, and 65% of
the stock, units or other evidence of ownership held by Borrower or its
Subsidiaries of any such New Subsidiary which is not organized under the laws of
the United States.

6.11 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full (other than
inchoate indemnity obligations) or for so long as Bank may have any commitment
to make any Credit Extensions, Borrower will not do any of the following without
Bank’s prior written consent, which shall not be unreasonably withheld:

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or move cash balances on deposit
with Bank to accounts opened at another financial institution, other than
Permitted Transfers, and cash maintained in accordance with Section 6.6 of this
Agreement.

7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
state of Borrower’s formation or relocate its chief executive office without 30
days prior written notification to Bank; replace or suffer the departure of its
chief executive officer or chief financial officer without delivering written
notification to Bank within 10 days; fail to appoint an interim replacement or
fill a vacancy in the position of chief executive officer or chief financial
officer for more than 45 consecutive days; suffer the resignation of one or more
directors from its board of directors in anticipation of the Borrower’s
insolvency, in each case, without the prior written consent of Bank which may be
withheld in Bank’s sole discretion, take action to liquidate, wind up, or
otherwise cease to conduct business in the ordinary course; engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end; have a Change in Control.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (a) each of the following conditions is applicable: (i) the
consideration paid in connection with such transactions (including assumption of
liabilities) does not in the aggregate exceed $250,000 during any fiscal year,
(ii) no Event of Default has occurred, is continuing or would exist after giving
effect to such transactions, (iii) such transactions do not result in a Change
in Control, and (iv) Borrower is the surviving entity; or (b) the Obligations
are repaid in full concurrently with the closing of any merger or consolidation
of Borrower in which Borrower is not the surviving entity; provided, however,
that Borrower shall not, without Bank’s prior written consent, enter into any
binding contractual arrangement with any Person to attempt to facilitate a
merger or acquisition of Borrower; provided, however, Borrower may enter into
any such agreement without Bank’s prior written consent so long as (i) no Event
of Default exists when such agreement is entered into by Borrower, (ii) such
agreement does not give such Person the right to claim any fee, payment or
damages from

 

9



--------------------------------------------------------------------------------

any parties, other than from Borrower or Borrower’s investors, in connection
with a sale of Borrower’s stock or assets pursuant to or resulting from an
assignment for the benefit of creditors, an asset turnover to Borrower’s
creditors (including, without limitation, Bank), foreclosure, bankruptcy or
similar liquidation, and (iii) Borrower notifies Bank in advance of entering
into such an agreement (provided, the failure to give such notification shall
not be deemed a material breach of this Agreement).

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.

7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to its
property, or assign or otherwise convey any right to receive income, including
the sale of any Accounts, or permit any of its Subsidiaries so to do, except for
Permitted Liens and Permitted Transfers, or covenant to any other Person (other
than (i) the licensors of in-licensed property with respect to such property or
(ii) the lessors of specific equipment or lenders financing specific equipment
with respect to such leased or financed equipment) that Borrower in the future
will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property.

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrower may (i) repurchase the stock of former employees,
consultants or directors pursuant to stock repurchase agreements in an aggregate
amount not to exceed $250,000 in any fiscal year, so long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase, and (ii) repurchase the stock of former employees,
consultants, or directors pursuant to stock repurchase agreements in any amount
where the consideration for the repurchase is the cancellation of indebtedness
owed by such former employees, consultants or directors to Borrower regardless
of whether an Event of Default exists; (iii) pay dividends or distributions
solely in the form of capital stock, (iv) convert any of its convertible
securities (including warrants) into equity securities pursuant to the terms of
such convertible securities, and (v) distribute equity securities to current or
former employees, consultant or directors upon the exercise of their options.

7.7 Investments. Other than as permitted pursuant to Section 6.6, directly or
indirectly acquire or own an Investment in, or make any Investment in or to any
Person, or permit any of its Subsidiaries so to do, other than Permitted
Investments, or maintain or invest any of its investment property with a Person
other than Bank or Bank’s affiliates, or permit any Subsidiary to do so unless
such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

7.8 Capitalized Expenditures. Make Capitalized Expenditures in excess of
$500,000 in the aggregate in any fiscal year of Borrower, provided, however,
that Capital Expenditures in connection with any leasehold improvements shall
not be subject to the foregoing limitation.

7.9 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except (i) for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, and
(ii) the sale of Borrower’s equity securities in bona fide transactions with
Borrower’s existing investors that do not result in a Change in Control.

7.10 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision affecting
Bank’s rights contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent, except in compliance with the terms of the
applicable Subordination Agreement.

7.11 Inventory and Equipment. Except for moveable items of personal property,
products and supplies used in clinical trials, work in process, manufacturing
facilities, or at vendor facilities in the ordinary course of Borrower’s
business, store the Inventory or the Equipment of a book value in excess of
$100,000 with a bailee, warehouseman, collocation facility or similar third
party unless the third party has been notified of Bank’s security interest and
Bank (a) has received an acknowledgment from the third party that it is holding
or will hold the

 

10



--------------------------------------------------------------------------------

Inventory or Equipment for Bank’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or
Equipment. Except for Inventory sold in the ordinary course of business and
products and supplies used in clinical trials, work in process, manufacturing
facilities, or at vendor facilities in the ordinary course of Borrower’s
business, and other property having an aggregate book value not in excess of
$100,000, and except for such other locations as Bank may approve in writing,
Borrower shall keep the Inventory and Equipment only at the location set forth
in Section 10 and such other locations of which Borrower gives Bank prior
written notice and as to which Bank is able to take such actions as may be
necessary to perfect its security interest or to obtain a bailee’s
acknowledgment of Bank’s rights in the Collateral.

7.12 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

7.13 Subsidiary Assets. Permit any Subsidiary to maintain assets with a value in
excess of $50,000 at any time.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;

8.2 Covenant Default.

(a) If Borrower fails to perform any obligation under Sections 6.2 (financial
reporting), 6.4 (taxes), 6.5 (insurance), 6.6 (primary accounts) or 6.7
(financial covenants), or violates any of the covenants contained in Article 7
of this Agreement; or

(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within 10 Business Days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the 10 Business Day period or cannot after diligent attempts by Borrower
be cured within such 10 Business Day period, and such default is likely to be
cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made;

8.3 Material Adverse Change. If there occurs any circumstance or any
circumstances which would reasonably be expected to have a Material Adverse
Effect;

8.4 Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten days after Borrower receives notice thereof, provided that none of
the foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be made during such cure
period);

 

11



--------------------------------------------------------------------------------

8.5 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within 45 days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);

8.6 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower is a party with a third party or parties (a)
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of
$250,000, (b) in connection with any lease of real property that is material to
the conduct of Borrower’s business, if such default or failure to perform
results in the right of another party to terminate such lease, or (c) that would
reasonably be expected to have a Material Adverse Effect;

8.7 Judgments. If a final, uninsured judgment or judgments for the payment of
money in an amount, individually or in the aggregate, of at least $1,000,000
shall be rendered against Borrower and shall remain unsatisfied and unstayed for
a period of 15 days (provided that no Credit Extensions will be made prior to
the satisfaction or stay of the judgment); or

8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter as of the date made or deemed made in any
warranty or representation set forth herein or in any certificate delivered to
Bank by any Responsible Officer pursuant to this Agreement or to induce Bank to
enter into this Agreement or any other Loan Document.

 

9. BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

(b) Demand that Borrower (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn, as collateral security for
the repayment of any future drawings under such Letters of Credit, and (ii) pay
in advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and Borrower shall promptly deposit and
pay such amounts;

(c) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

(d) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(e) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

12



--------------------------------------------------------------------------------

(f) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any control agreement or similar agreements providing control of any
Collateral;

(g) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

(h) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(i) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

(j) Bank may credit bid and purchase at any public sale;

(k) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and

(l) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral; provided
Bank may exercise such power of attorney to sign the name of Borrower on any of
the documents described in clause (g) above, regardless of whether an Event of
Default has occurred. The appointment of Bank as Borrower’s attorney in fact,
and each and every one of Bank’s rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully repaid
(other than inchoate indemnity obligations) and performed and Bank’s obligation
to provide Credit Extensions hereunder is terminated.

 

13



--------------------------------------------------------------------------------

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. At any time after the occurrence and during the continuance of an Event
of Default, Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; or (b)
obtain and maintain insurance policies of the type discussed in Section 6.5 of
this Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower, other than any loss,
damage or destruction caused by Bank’s gross negligence or willful misconduct.

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

 

10. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:    CIDARA THERAPEUTICS, INC.    Attn: Vice President, Finance   
6310 Nancy Ridge Drive, Suite 101    San Diego, California 92121    FAX: (    )
                     If to Bank:    PACIFIC WESTERN BANK    406 Blackwell
Street, Suite 240    Durham, North Carolina 27701    Attn: Loan Operations
Manager    FAX: (919) 314-3080

 

14



--------------------------------------------------------------------------------

with a copy to:    PACIFIC WESTERN BANK    12481 High Bluff Drive, Suite 350   
San Diego, California    Attn: Rilus Graham    FAX: (    )                     

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of North Carolina. All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the General Court of Justice of North Carolina sitting in Durham
County, North Carolina or the United States District Court for the Middle
District of North Carolina, except as provided below with respect to arbitration
of such matters. BANK AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR
BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM. If the jury
waiver set forth in this Section 11 is not enforceable, then any dispute,
controversy, claim, action or similar proceeding arising out of or relating to
this Agreement, the Loan Documents or any of the transactions contemplated
therein shall be settled by final and binding arbitration held in Durham County,
North Carolina in accordance with the then current Commercial Arbitration Rules
of the American Arbitration Association by one arbitrator appointed in
accordance with those rules. The arbitrator shall apply North Carolina law to
the resolution of any dispute, without reference to rules of conflicts of law or
rules of statutory arbitration. Judgment upon any award resulting from
arbitration may be entered into and enforced by any state or federal court
having jurisdiction thereof. Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this Section. The
costs and expenses of the arbitration, including without limitation, the
arbitrator’s fees and expert witness fees, and reasonable attorneys’ fees,
incurred by the parties to the arbitration may be awarded to the prevailing
party, in the discretion of the arbitrator, or may be apportioned between the
parties in any manner deemed appropriate by the arbitrator. Unless and until the
arbitrator decides that one party is to pay for all (or a share) of such costs
and expenses, both parties shall share equally in the payment of the
arbitrator’s fees as and when billed by the arbitrator.

 

12. GENERAL PROVISIONS.

12.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, assign, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

12.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank, its officers, employees
and agents as a result of or in any way arising

 

15



--------------------------------------------------------------------------------

out of, following, or consequential to transactions between Bank and Borrower
whether under this Agreement, or otherwise (including without limitation
reasonable attorney’s fees and expenses), (collectively, “Claims”) except for
Claims caused by Bank’s gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.5 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
Loan Documents.

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Executed copies of
the signature pages of this Agreement sent by facsimile or transmitted
electronically in Portable Document Format (“PDF”), or any similar format, shall
be treated as originals, fully binding and with full legal force and effect, and
the parties waive any rights they may have to object to such treatment.

12.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding (other than inchoate indemnity obligations) or Bank has any
obligation to make any Credit Extension to Borrower. The obligations of Borrower
to indemnify Bank with respect to the expenses, damages, losses, costs and
liabilities described in Section 12.2 shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against Bank
have run.

12.8 Confidentiality. In handling any confidential information, Bank and
Borrower and all employees and agents of each such party shall exercise the same
degree of care that such party exercises with respect to its own proprietary
information of the same types to maintain the confidentiality of any non-public
information thereby received or received pursuant to this Agreement except that
disclosure of such information may be made (i) in the case of Bank, to the
subsidiaries or Affiliates of Bank or Borrower in connection with their present
or prospective business relations with Borrower, (ii) in the case of Bank, to
prospective transferees or purchasers of any interest in the Credit Extensions,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrower and have delivered a copy to Borrower, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order, (iv)
in the case of Bank, as may be required in connection with the examination,
audit or similar investigation of Bank and (v) as Bank may reasonably determine
in connection with the enforcement of any remedies hereunder. Confidential
information hereunder shall not include information that either: (a) is in the
public domain or in the knowledge or possession of the receiving party when
disclosed to such party, or becomes part of the public domain after disclosure
to such receiving party through no fault of such receiving party; or (b) is
disclosed to such receiving party by a third party, provided the receiving party
does not have actual knowledge that such third party is prohibited from
disclosing such information.

[Balance of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

CIDARA THERAPEUTICS, INC. By:  

/s/ Matthew Onaitis

Name:  

Matthew Onaitis

Title:  

CFO and General Counsel

PACIFIC WESTERN BANK By:  

/s/ Zack Robbins

Name:  

Zack Robbins

Title:  

VP

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.

“Amortization Start Date” is the 3rd day of the month immediately following the
Availability End Date.

“Authorized Officer” means someone designated as such in the corporate
resolution provided by Borrower to Bank in which this Agreement and the
transactions contemplated hereunder are authorized by Borrower’s board of
directors. If Borrower provides subsequent corporate resolutions to Bank after
the Closing Date, the individual(s) designated as “Authorized Officer(s)” in the
most-recently provided resolution shall be the only “Authorized Officers” for
purposes of this Agreement.

“Availability End Date” means April 3, 2018; provided that if Borrower achieves
the Milestone Covenant, the Availability End Date shall automatically, with no
further action required by any of the parties hereto, be extended to October 3,
2018.

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.

“Capitalized Expenditures” means current period unfinanced cash expenditures
that are capitalized and amortized over a period of time in accordance with
GAAP, including but not limited to capitalized cash expenditures for capital
equipment, capitalized manufacturing and labor costs as they relate to
inventory, and software development.

“Cash” means unrestricted cash and cash equivalents.

“Change in Control” shall mean a transaction other than a bona fide equity
financing or series of financings on terms and from investors reasonably
acceptable to Bank in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of a sufficient
number of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Closing Date” means the date of this Agreement.

 

1



--------------------------------------------------------------------------------

“Code” means the North Carolina Uniform Commercial Code as amended or
supplemented from time to time.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, §25-9-406 and §25-9-408 of the Code), (ii) the granting of a
security interest therein is contrary to applicable law, provided that upon the
cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral, (iii) constitutes the capital stock
of a controlled foreign corporation (as defined in the IRC), in excess of 65% of
the voting power of all classes of capital stock of such controlled foreign
corporations entitled to vote, or (iv) property (including any attachments,
accessions or replacements) that is subject to a Lien that is permitted pursuant
to clause (c) of the definition of Permitted Liens, if the grant of a security
interest with respect to such property pursuant to this Agreement would be
prohibited by the agreement creating such Permitted Lien or would otherwise
constitute a default thereunder, provided, that such property will be deemed
“Collateral” hereunder upon the termination and release of such Permitted Lien.

“Collateral State” means the state or states where the Collateral is located,
which is California.

“Compliance Certificate” means a compliance certificate, in substantially the
form of Exhibit D attached hereto, executed by a Responsible Officer of the
Borrower.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Extension” means each Term Loan, or any other extension of credit by
Bank, to or for the benefit of Borrower hereunder.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.

 

2



--------------------------------------------------------------------------------

“Initial Tranche A Term Loan” has the meaning assigned in Section 2.1(b)(i).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

(a) Copyrights, Trademarks and Patents;

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c) Any and all source code;

(d) Any and all trade names, domain names, and websites;

(e) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

(f) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(g) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(h) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

(i) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

“Inventory” means all present and future inventory in which Borrower has any
interest.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

3



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the operations,
business or financial condition of Borrower and its Subsidiaries taken as a
whole, (ii) the ability of Borrower to repay the Obligations or otherwise
perform its obligations under the Loan Documents, or (iii) Borrower’s interest
in, or the value, perfection or priority of Bank’s security interest in the
Collateral.

“Milestone Covenant” means Bank’s receipt of evidence, satisfactory to Bank in
its sole discretion, on or prior to December 31, 2017, that Borrower has
received Positive Phase 2 Data for either: (i) Borrower’s CD101 IV Program; or
(ii) Borrower’s CD101 Topical Program; provided, however, notwithstanding the
foregoing, if Borrower delivers evidence, satisfactory to Bank in its sole
discretion, that after the Closing Date but on or prior to December 31, 2017
Borrower receives net cash proceeds from the sale of Borrower’s equity
securities in an amount not less than Twenty Million Dollars ($20,000,000),
Borrower shall have until March 31, 2018 to achieve the Milestone Covenant set
forth above.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise;
provided, however, “Obligations” shall not include Borrower’s obligations under
any Warrant issued to Bank or its affiliates in connection with the Loan
Documents.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

(c) Indebtedness not to exceed $250,000 in the aggregate at any time secured by
a lien described in clause (c) of the defined term “Permitted Liens,” provided
such Indebtedness does not exceed at the time it is incurred the lesser of the
cost or fair market value of the property financed with such Indebtedness;

(d) Subordinated Debt;

(e) Indebtedness to trade creditors incurred in the ordinary course of business;
and

(f) Unsecured credit cards in the ordinary course of business with financial
institutions other than Bank in an aggregate amount not to exceed $250,000;

(g) Indebtedness incurred as a result of endorsing negotiable instruments for
deposit or collection in the ordinary course of business;

(h) other unsecured Indebtedness not otherwise permitted hereunder, in an
aggregate amount not to exceed $250,000 at any time; and

(i) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

“Permitted Investment” means:

(a) Investments existing on the Closing Date disclosed in the Schedule;

 

4



--------------------------------------------------------------------------------

(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Bank’s certificates of deposit maturing no more than
one year from the date of investment therein, and (iv) Bank’s money market
accounts; (v) Investments in regular deposit or checking accounts held with Bank
or as otherwise permitted by, and subject to the terms and conditions of,
Section 6.6 of this Agreement; and (vi) Investments consistent with any
investment policy adopted by the Borrower’s board of directors;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d) Investments accepted in connection with Permitted Transfers;

(e) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries (including, but not limited to CIDARA
THERAPEUTICS UK, LTD.) in an aggregate amount not to exceed $50,000 in the
aggregate in any fiscal year;

(f) Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by this Agreement, which is
otherwise a Permitted Investment;

(g) Investments not to exceed $250,000 outstanding in the aggregate at any time
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (g) shall not
apply to Investments of Borrower in any Subsidiary;

(j) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the licensing of technology (as permitted under this
Agreement), the development of technology or the providing of technical support,
provided that any cash Investments by Borrower do not exceed $1,000,000 in the
aggregate in any fiscal year; and

(k) Other Investments not otherwise enumerated in this defined term “Permitted
Investments” not to exceed $100,000 in the aggregate in any fiscal year;

(l) Investments consisting of deposit accounts and securities accounts as
permitted by Section 6.6 hereof, or in accounts governed by an account control
agreement acceptable to Bank; and

(m) Investments permitted under Section 7.3.

“Permitted Liens” means the following:

(a) Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Credit Extensions) or
arising under this Agreement, the other Loan Documents, or any other agreement
in favor of Bank;

 

5



--------------------------------------------------------------------------------

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;

(c) Liens not to exceed $250,000 in the aggregate outstanding at any time (i)
upon or in any Equipment (other than Equipment financed by a Credit Extension)
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such Equipment or indebtedness incurred solely for the purpose of
financing the acquisition or lease of such Equipment, or (ii) existing on such
Equipment at the time of its acquisition, in each case provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such Equipment;

(d) Liens on the Collateral securing Subordinated Debt;

(e) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed $250,000 and which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(f) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business);

(h) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;

(i) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Borrower is permitted under the terms of this Agreement to
maintain such accounts;

(j) Liens relating to reimbursement obligations or collateral securing Letters
of Credit issued by financial institutions other than Bank, or other collateral
securing, real property leases in the ordinary course of business in an
aggregate amount not to exceed $250,000;

(k) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 (attachment) or 8.7
(judgments); and

(l) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(j) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

(a) Inventory (including clinical supplies) in the ordinary course of business;

(b) licenses and similar arrangements for the use of the property of Borrower or
its Subsidiaries in the ordinary course of business;

(c) worn-out, surplus or obsolete Equipment;

 

6



--------------------------------------------------------------------------------

(d) investments that constitute Permitted Investments or grants of security
interests and other Liens that constitute Permitted Liens;

(e) the sale or issuance of any stock of Borrower permitted under this
Agreement;

(f) Borrower’s use or transfer of money or Cash in the ordinary course of its
business in a manner that is not prohibited by the terms of this Agreement; and

(g) other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed $250,000 during any fiscal year.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Positive Phase 2 Data” means data that provides the basis for Borrower’s Board
of Directors to progress the applicable program to later-stage Phase 2 or Phase
3 clinical trials.

“Prepayment Fee” means, with respect to each Term Loan a fee equal to (i) 2% of
the principal amount of the Term Loan prepaid, payable only if the prepayment is
on or prior to the first anniversary of the funding date of such Term Loan and
(ii) 1% of the principal amount of the Term Loan prepaid, payable only if the
prepayment is after the first anniversary of the funding date of such Term Loan
but on or prior to the second anniversary of the funding date of such Term Loan.

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrower, as well as any other officer or employee identified
as an Authorized Officer in the corporate resolution delivered by Borrower to
Bank in connection with this Agreement.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where Borrower’s chief executive office is located,
the state of Borrower’s formation and other applicable federal, state or local
government offices identifying all current security interests filed in the
Collateral and Liens of record as of the date of such report.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

“Term Loan Maturity Date” means October 3, 2020.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Tranche” means any of Tranche A or Tranche B.

 

7



--------------------------------------------------------------------------------

“Tranche A” has the meaning assigned in Section 2.1(b).

“Tranche A Draw Period” means the period of time from the Closing Date through
the Availability End Date.

“Tranche A Term Loan or Tranche A Term Loans” has the meaning assigned in
Section 2.1(b)(i).

“Tranche B” has the meaning assigned in Section 2.1(b).

“Tranche B Draw Period” means the period of time from the date on which Borrower
achieves the Milestone Covenant through the Availability End Date.

“Tranche B Term Loan or Tranche B Term Loans” has the meaning assigned in
Section 2.1(b)(ii).

“Warrant” means (i) that certain Warrant to purchase stock issued by Borrower to
Bank on the Closing Date and (ii) any additional Warrants issued by Borrower to
Bank at any time after the Closing Date and in connection with this Agreement.

 

8



--------------------------------------------------------------------------------

DEBTOR    CIDARA THERAPEUTICS, INC. SECURED PARTY:    PACIFIC WESTERN BANK

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.

Notwithstanding the foregoing, the Collateral shall not include any of the
following property of Borrower of any kind or nature whatsoever, now or
hereafter owned, created or acquired or received by Borrower, or in which
Borrower now holds or hereafter acquires, creates or receives any right or
interest: (i) Intellectual Property, in any medium, of any kind or nature
whatsoever, now or hereafter owned or acquired or received by Borrower, or in
which Borrower now holds or hereafter acquires or receives any right or
interest; provided, however, that the Collateral shall include all accounts and
general intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the foregoing
(the “Rights to Payment”); (ii) property that is nonassignable by its terms
without the consent of the licensor thereof or another party (but only to the
extent such prohibition on transfer is enforceable under applicable law,
including, without limitation, §25-9-406 and §25-9-408 of the Code), (iii)
property the granting of a security interest therein is contrary to applicable
law, provided that upon the cessation of any such restriction or prohibition,
such property shall automatically become part of the Collateral, (iv) property
that constitutes the capital stock of a controlled foreign corporation (as
defined in the IRC), in excess of 65% of the voting power of all classes of
capital stock of such controlled foreign corporations entitled to vote, and (v)
property (including any attachments, accessions or replacements) that is subject
to a Lien that is permitted pursuant to clause (c) of the definition of
Permitted Liens, if the grant of a security interest with respect to such
property pursuant to this Agreement would be prohibited by the agreement
creating such Permitted Lien or would otherwise constitute a default thereunder,
provided, that such property will be deemed “Collateral” hereunder upon the
termination and release of such Permitted Lien.

Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of October 3, 2016, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.

 

1



--------------------------------------------------------------------------------

EXHIBIT C

LOAN ADVANCE / PAYDOWN REQUEST FORM

[Please refer to New Borrower Kit]



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

[Please refer to New Borrower Kit]



--------------------------------------------------------------------------------

EXHIBIT E

WARRANT TO PURCHASE STOCK

[see attached]



--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

Permitted Indebtedness (Exhibit A) –

None.

Permitted Investments (Exhibit A) –

Investments consisting of the ownership of 100% of the equity interests in
CIDARA THERAPEUTICS UK, LTD.

Permitted Liens (Exhibit A) –

None.

Prior Names (Section 5.5) –

K2 Therapeutics, Inc. (former name; changed to Cidara Therapeutics, Inc. on July
11, 2014).

Litigation (Section 5.6) –

None.

Inbound Licenses (Section 5.12) –

None.



--------------------------------------------------------------------------------

CORPORATE RESOLUTION

The undersigned duly elected and qualified Secretary of CIDARA THERAPEUTICS,
INC., a Delaware corporation (the “Company”) do hereby certify on behalf of the
Company that the following is a true and correct copy of certain resolutions
adopted by the Company’s Board of Directors in accordance with applicable law
and the Company’s bylaws, and that such resolutions are now unmodified and in
full force and effect:

BE IT RESOLVED, that:

 

1) Any one (1) of the following, duly elected officers of the Company (each, an
“Authorized Officer”) whose genuine original signature appears next to his or
her name is authorized to act for, on behalf of, and in the name of the Company
in connection with the resolutions below:

 

Title

      

Name

      

Authorized Signature

CFO, General Counsel and Secretary      Matthew Onaitis     

/s/ Matthew Onaitis

CEO and President      Jeffrey Stein     

/s/ Jeffrey Stein

 

    

 

    

 

 

    

 

    

 

 

2) Any Authorized Officer may:

 

  a) Borrow money from time to time from Pacific Western Bank (the “Bank”), and
may negotiate and procure loans, letters of credit, foreign exchange contracts
and other financial accommodations from Bank, including without limitation, that
certain Loan and Security Agreement dated as of October 3, 2016 (the “Loan
Agreement”), and also to execute and deliver to Bank one or more renewals,
extensions, or modifications thereof;

 

  b) Give security for any liabilities of the Company to Bank by grant, security
interest, assignment, lien, deed of trust or mortgage upon any real or personal
property, tangible or intangible of the Company described as “Collateral” in the
Loan Agreement;

 

  c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Company, whether or not registered
in the name of the Company;

 

  d) Discount with the Bank, commercial or other business paper belonging to the
Company made or drawn by or upon third parties, without limit as to amount;

 

  e) Authorize and direct the Bank to pay the proceeds of any such loans or
discounts as directed by the persons so authorized to sign;

 

  f) Issue a warrant or warrants to purchase the Company’s capital stock;

 

  g) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Company’s property and assets (excluding Intellectual Property, which shall
be subject to a negative pledge);

 

3) The Authorized Officers may designate additional or alternate individuals as
being authorized to request loan advances, to do and perform such other acts and
things, to pay any and all fees and costs, and to execute and deliver such other
documents and agreements as he or she may in his or her discretion deem
reasonably necessary or proper in order to carry into effect the provisions of
these Resolutions.

 

1



--------------------------------------------------------------------------------

4) Any and all acts authorized pursuant to these resolutions and performed prior
to the passage of these resolutions are hereby ratified and approved, and the
authority conferred herein may be exercised singly by any such officer, and
these resolutions shall continue in full force and effect until written notice
of modification or revocation is received and accepted by Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions). Bank may rely upon any form of notice, which it in good faith
believes to be genuine or what it purports to be.

 

5) The Resolutions are in full force and effect as of the date of this
Certificate and are intended to replace, as of this date, any Resolutions
previously given by the Company to Bank in connection with the matters described
herein; these Resolutions and any borrowings or financial accommodations under
these Resolutions have been properly noted in the corporate books and records,
and have not been rescinded, revoked or modified; neither the foregoing
Resolutions nor any actions to be taken pursuant to them are or will be in
contravention of any provision of the certificate of incorporation or bylaws of
the Company or of any agreement, indenture or other instrument to which
the Company is a party or by which it is bound; and to the extent
the certificate of incorporation or bylaws of the Company or any agreement,
indenture or other instrument to which the Company is a party or by which it is
bound require the vote or consent of shareholders of the Company to authorize
any act, matter or thing described in the foregoing Resolutions, such vote or
consent has been obtained.

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Company to be affixed on October 3,
2016.

 

/s/ Matthew Onaitis

Matthew Onaitis, Secretary

 

2



--------------------------------------------------------------------------------

USA PATRIOT ACT

NOTICE

OF

CUSTOMER IDENTIFICATION

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.



--------------------------------------------------------------------------------

PACIFIC WESTERN BANK    AUTOMATIC DEBIT AUTHORIZATION Member FDIC    To: Pacific
Western Bank Re: Loan #                      You are hereby authorized and
instructed to charge account No.                      in the name of CIDARA
THERAPEUTICS, INC. for facility fees, principal, interest and other payments due
on above referenced loan as set forth below and credit the loan referenced
above.

  X   Debit each interest payment as it becomes due according to the terms of
the Loan and Security Agreement and any renewals or amendments thereof.

  X   Debit each principal payment as it becomes due according to the terms of
the Loan and Security Agreement and any renewals or amendments thereof.

  X   Debit each payment for Bank Expenses as it becomes due according to the
terms of the Loan and Security Agreement and any renewals or amendments thereof.

This Authorization is to remain in full force and effect until revoked in
writing.

Borrower Signature      Date     

/s/ Matthew Onaitis

    

October 3, 2016



--------------------------------------------------------------------------------

LOGO [g161044g1002044501976.jpg]

We are excited to have you as a client of Square 1 Bank, a division of Pacific
Western Bank! We’d love to spread the word about your success!

From press releases to mentions on social media sites, and all points in
between, Square 1’s marketing and communications team is constantly seeking new
opportunities to promote our clients and to connect them to prospects, existing
customers and the larger entrepreneurial/venture capital community.

If you complete the authorization below and return it to us, you are authorizing
us to reference and/or include your company as part of our marketing and
advertising efforts without further review or advance approval by you. Please
select all areas that you approve.

 

☐ All items listed below

 

☐ List company as a Square 1 customer on social media sites, including Twitter,
LinkedIn, Facebook, Square 1’s corporate blog, or any other social media site

 

☐ Press release including your company as a client of Square 1 Bank, a division
of Pacific Western Bank (to include company name and description only; may
appear alongside other clients)

 

☐ Press release including your company as a client of Square 1 Bank, a division
of Pacific Western Bank (general press release not focused on your company, but
referring to your company as a client, and including your company’s name,
description, and editorial comments; may appear alongside other clients)

 

☐ Provide quote for inclusion in a Square 1-issued press release

 

☐ Use of company name and logo in Square 1 marketing materials including
corporate marketing collateral, website, social media sites, and other
advertising campaigns

 

☐ Provide quotes for inclusion in Square 1 marketing materials including
corporate marketing collateral, website, social media sites, and other
advertising campaigns

 

☐ Customer case study/application brief (success story to be posted on website,
included in press kits and/or pitched to publications as potential articles)

 

☐ Willing to participate in a video testimonial highlighting your banking
relationship and experiences with Square 1’s team, products and services.

 

☐ Other (please describe):

If you have questions, please contact your banker or our Marketing +
Communications team at marketing@square1bank.com.

Please acknowledge your authorization by signing below:

 

Company Name:   

CIDARA THERAPEUTICS, INC.

   Authorized Signer:   

 

   Name:   

 

   Title:   

 

   Date:   

October 3, 2016

  

 

LOGO [g161044g1002044502038.jpg]



--------------------------------------------------------------------------------

INSURANCE CHECKLIST1

In connection with the closing of your credit facility with Pacific Western Bank
(the “Bank”), the following conditions related to insurance must be satisfied:

 

  1. Insurance Company Requirements - All insurance required pursuant to the
loan documents shall be issued by insurance companies in good standing with a
current rating of A- or better by A.M. Best Company and a Financial Size
Category of VIII or higher.

 

  2. Property Insurance.

 

  a. Pre-Closing: The Borrower must provide an Acord Form 28 showing evidence of
property insurance, naming Pacific Western Bank as a certificate holder.

 

  b. Post-Closing: Within thirty days following closing, Borrower must provide
Bank with a Lender’s Loss Payable endorsement showing Pacific Western Bank as a
lender’s loss payee.

 

  3. Liability Insurance.

 

  a. Pre-Closing: The Borrower must provide an Acord Form 25 showing Pacific
Western Bank as a certificate holder.

 

  b. Post-Closing: Within thirty days following closing, Borrower must provide
Bank with an endorsement to Borrower’s liability insurance policy showing
Pacific Western Bank as an additional insured.

 

  4. Name and Address – The Bank name and address format on all insurance
related documentation should be as follows:

Pacific Western Bank, its successors and assigns,

406 Blackwell Street, Suite 240 Durham, NC 27701

Attn: Loan Operations Department

Please email copies of any documentation related to insurance to
insurance@square1bank.com, and if you have any questions related to the
insurance requirements associated with the closing of your credit facility
please contact Lisa Stansell at (919) 597-7487 or via email at
lstansell@square1bank.com.

 

1  If the loan is secured by real property, additional insurance requirements
will be applicable.